DETAILED ACTION

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 10/425,871.
Appropriate correction is required.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,425,871 (hereinafter ‘871); claims 1-22 of U.S. Patent No. 8,705,487 (hereinafter ‘487); and 
For example, claims 1-20 of ‘871 contain(s) every element of claims 1-20 and/or despite slight difference in wording, ‘871 recites essentially all claimed subject matter of claims in the present application and therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Accordingly, absent a terminal disclaimer, claims 1-20 are properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2007/0280162, “Deshpande”) in view of Sengupta et al. (US 2008/0102815, “Sengupta”).
Regarding claim 1, Deshpande discloses a method, comprising: 
- evaluating, by an enterprise gateway server and a carrier gateway server (See ¶.5, A base station controller (BSC) is typically employed in the geographic coverage region to control the BTSs and route communications to the appropriate gateways for the various packet-switched and circuit-switched networks; See fig.4D and ¶.37, FIG. 4D depicts the final state in which there is (a) a signaling path between the mobile device 400 and the VCC AS 406, (b) a signaling path between the terminal 402 and the VCC AS 406 that utilizes the MSC 404 and the MGCF 408, (c) a media path between the mobile device 400 and the media gateway 410, and (d) a media path between the terminal 404 and the media gateway 410 utilizing the MSC 404. Accordingly, the mobile device 400 has completed a handoff from a circuit-switched session to a packet-switched session without the other terminal 402 being aware of the transfer. In addition, the circuit switched network elements such as MSC are unaware of the handover of the circuit switched session; Examiner’s Note: evaluating procedure is underlined and Sengupta further discloses a carrier gateway server), an enterprise policy and a carrier policy, wherein the carrier policy indicates whether to allow a handover based on an available capacity in at least one of a circuit switched network and a packet switched network (See 280 fig.2 and ¶.7, hand-off between a packet switched network and a circuit-switched network; See ¶.34, In response to receiving the trigger signal, the VCC AS takes the steps necessary to anchor, in step 308, the session to optionally allow handoff from the circuit-switched session to a packet-switched session, in step 310; See fig.2, 406 fig.4C, and ¶.37, VCC AS within IMS domain receives the request via packet data gateway 278);
- responsive to identifying the available capacity is sufficient, forwarding a handover request to the enterprise gateway server, which allows the handover based on the enterprise policy (See ¶.7, there are now instances in which a session initiated by a mobile device over a circuit-switched network may be handed-off to a packet-switched network; See 304 & 306 fig.3, detect hand-off condition to packet-switched session and send trigger signal to VCC AS to anchor session; See ¶.34, the session to optionally allow handoff from the circuit-switched session to a packet-switched session, in step 310; See ¶.37, FIG. 4C depicts the next step in which the mobile device 400 initiates a session (path 407) with the VCC AS 406 via the packet-switched access network. The VCC AS recognizes the incoming call as the handover request and completes the handoff. As part of the call transfer procedure, the circuit switched call path between the terminal 400 and the MSC 404 is released. FIG. 4D depicts the final state in which there is (a) a signaling path between the mobile device 400 and the VCC AS 406, (b) a signaling path between the terminal 402 and the VCC AS 406 that utilizes the MSC 404 and the MGCF 408., (c) a media path between the mobile device 400 and the media gateway 410, and (d) a media path between the terminal 404 and the media gateway 410 utilizing the MSC 404. Accordingly, the mobile device 400 has completed a handoff from a circuit-switched session to a packet-switched session without the other terminal 402 being aware of the transfer. In addition, the circuit switched network elements such as MSC are unaware of the handover of the circuit switched session); and 
- transmitting a confirmation notification from the enterprise gateway server to the carrier gateway server to permit the handover based on the enterprise policy and the carrier policy (See ¶.37, FIG. 4C depicts the next step in which the mobile device 400 initiates a session (path 407) with the VCC AS 406 via the packet-switched access network. The VCC AS recognizes the incoming call as the handover request and completes the handoff. As part of the call transfer procedure, the circuit switched call path between the terminal 400 and the MSC 404 is released; See further ¶.37; Examiner’s Note: ¶.35 discloses that “the sequence of FIGS. 4D depicts one exemplary sequence of performing such a hand-off” and Fig.4D and ¶.37 disclose that the signaling paths utilize MGCF and MSC and the media paths utilize MGW and MSC by VCC AS and therefore, the handover comprises dual approval by both the enterprise gateway server and the carrier gateway server. Therefore, it is necessary to have a certain notification between enterprise G/W and carrier G/W server to complete the handover, otherwise the handover is inoperable. Further Fig.1A and ¶.19-20 show enterprise network 114 and carrier network’s MSC which provides a gateway to the PSTN which is a carrier network; ¶.30 discloses that IMS domain, wherein enterprise gateway server’s network, include a media gateway 272).
Deshpande discloses that “a base station controller (BSC) is typically employed in the geographic coverage region to control the BTSs and route communications to the appropriate gateways for the various packet-switched and circuit-switched networks. Sengupta, further explicitly discloses the method of handoff in the environment of an enterprise gateway server and a carrier gateway server.
Sengupta, further discloses “an enterprise gateway server and a carrier gateway server (Sengupta, See fig.1 and ¶.16, IMS infrastructure may be deployed in stages and may include infrastructure developed and manufactured by a variety of vendors that may be deployed by any number of service carriers or operators; See fig.5 and ¶.85, FIG. 5 depicts operator profiles of access network operators (designated "A", "B", and "C"; where "A" indicates service provided by the home carrier's network(s), and "B", "C" are services provided by another network operator/carrier, hence marked "roam") that may be used for connectivity/handover decisions; Examiner’s Note: As shown in Fig.1 and ¶.16-19, Sengupta discloses enterprise gateways such as WAG 111, PDG 112, and G/SGSN 121; and carrier gateways such as MSC 131, Media Gateway 173, MGC 174; SG 176).”
         
    PNG
    media_image1.png
    555
    726
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “one or more of the plurality of enterprise gateways and carrier gateways” as taught by Sengupta into the system of Deshpande, so that it provides a way of including infrastructure developed and manufactured by a variety of vendors that may be deployed by any number of service carriers or operators (Sengupta, See ¶.16).

Regarding claim 2, Deshpande discloses “determining whether to allow the handover comprises: receiving, by the enterprise gateway server, the handover request (See fig.2, 406 fig.4C, and ¶.37, VCC AS within IMS domain receives the request via packet data gateway 278); and evaluating, by the enterprise gateway server, the enterprise policy (See ¶.37, As part of the call transfer procedure, the circuit switched call path between the terminal 400 and the MSC 404 is released. FIG. 4D depicts the final state in which there is (a) a signaling path between the mobile device 400 and the VCC AS 406, (b) a signaling path between the terminal 402 and the VCC AS 406 that utilizes the MSC 404 and the MGCF 408., (c) a media path between the mobile device 400 and the media gateway 410, and (d) a media path between the terminal 404 and the media gateway 410 utilizing the MSC 404. Accordingly, the mobile device 400 has completed a handoff from a circuit-switched session to a packet-switched session without the other terminal 402 being aware of the transfer. In addition, the circuit switched network elements such as MSC are unaware of the handover of the circuit switched session).”

Regarding claim 3, Deshpande discloses “determining, by the enterprise gateway server, to disallow the handover based on the enterprise policy (See ¶.34, the session to optionally allow handoff from the circuit-switched session to a packet-switched session, in step 310. Thus, utilizing the method of FIG. 3, only those sessions that are soon to be handed-off are actually anchored. If a session never experiences a handoff condition, then no trigger signal is sent form the mobile device and, therefore, that session is not anchored. As compared to the static anchoring of every call when it is initiated, this dynamic anchoring of sessions reduces delay time when the call is setup and more efficiently utilizes the resources of the VCC AS).”

Regarding claim 4, Deshpande discloses “determining, by the enterprise gateway server, to allow the handover based on the enterprise policy; notifying, by the enterprise gateway server, the carrier gateway server of the handover request; and evaluating, by the carrier gateway server, the carrier policy (See ¶.37, FIG. 4C depicts the next step in which the mobile device 400 initiates a session (path 407) with the VCC AS 406 via the packet-switched access network. The VCC AS recognizes the incoming call as the handover request and completes the handoff. As part of the call transfer procedure, the circuit switched call path between the terminal 400 and the MSC 404 is released; See further ¶.37; Examiner’s Note: ¶.35 discloses that “the sequence of FIGS. 4D depicts one exemplary sequence of performing such a hand-off” and Fig.4D and ¶.37 disclose that the signaling paths utilize MGCF and MSC and the media paths utilize MGW and MSC by VCC AS and therefore, the handover comprises dual approval by both the enterprise gateway server and the carrier gateway server. Therefore, it is necessary to have a certain notification between enterprise G/W and carrier G/W server to complete the handover, otherwise the handover is inoperable. Further Fig.1A and ¶.19-20 show enterprise network 114 and carrier network’s MSC which provides a gateway to the PSTN which is a carrier network. ¶.30 discloses that IMS domain, wherein enterprise gateway server’s network, include a media gateway 272).”

Regarding claim 5, Deshpande discloses “disallowing, by the carrier gateway server, the handover based on the carrier policy; and notifying, by the carrier gateway server, the enterprise gateway server that the handover request is denied (See ¶.34, the session to optionally allow handoff from the circuit-switched session to a packet-switched session, in step 310. Thus, utilizing the method of FIG. 3, only those sessions that are soon to be handed-off are actually anchored. If a session never experiences a handoff condition, then no trigger signal is sent form the mobile device and, therefore, that session is not anchored. As compared to the static anchoring of every call when it is initiated, this dynamic anchoring of sessions reduces delay time when the call is setup and more efficiently utilizes the resources of the VCC AS).”

Regarding claim 6, Deshpande discloses “allowing, by the carrier gateway server, the handover based on the carrier policy; and completing handover of the user equipment from the first network to the second network (See ¶.36, In FIG. 4A, one mobile device 400 has initiated a circuit-switched session with another terminal 402 through the use of the MSC 404; See ¶.37, the VCC AS recognizes the incoming call as the handover request and completes the handoff).”

Regarding claim 7, Deshpande discloses “determining whether to allow the handover comprises: receiving, by the carrier gateway server, the handover request; evaluating, by the carrier gateway server, the carrier policy; and determining, by the carrier gateway server, to disallow the handover based on the carrier policy (See ¶.34, the session to optionally allow handoff from the circuit-switched session to a packet-switched session, in step 310. Thus, utilizing the method of FIG. 3, only those sessions that are soon to be handed-off are actually anchored. If a session never experiences a handoff condition, then no trigger signal is sent form the mobile device and, therefore, that session is not anchored. As compared to the static anchoring of every call when it is initiated, this dynamic anchoring of sessions reduces delay time when the call is setup and more efficiently utilizes the resources of the VCC AS).”

Regarding claim 8, Deshpande discloses “determining whether to allow the handover comprises: receiving, by the carrier gateway server, the handover request; evaluating, by the carrier gateway server, the carrier policy; determining, by the carrier gateway server, to allow the handover based on the carrier policy; notifying, by the carrier gateway server, the enterprise gateway server of the handover request; and evaluating, by the enterprise gateway server, the enterprise policy to determine whether to allow the handover (See fig.3, fig.4C-4D, and ¶.37).”

Regarding claim 9, Deshpande discloses “allowing, by the enterprise gateway server, the handover; and completing handover of the user equipment from the first network to the second network (See ¶.37, the mobile device 400 initiates a session (path 407) with the VCC AS 406 via the packet-switched access network. The VCC AS recognizes the incoming call as the handover request and completes the handoff).”

Regarding claim 10, it is a non-transitory computer-readable medium claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 11, Deshpande discloses “evaluate, by the enterprise gateway server, the enterprise policy; and determine, by the enterprise gateway server, to disallow the handover based on the enterprise policy (See ¶.36 and ¶.34, the session to optionally allow handoff from the circuit-switched session to a packet-switched session).”

Regarding claim 12, it is a claim corresponding to the claims 2 & 4 and is therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claims 13-16, they are claims corresponding to claims 5-8, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 17, it is a system claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 18, Deshpande discloses “the enterprise gateway server receives the handover request and, upon approval of the handover request based on an evaluation of the enterprise policy database by the enterprise gateway server, forwards the handover request to the carrier gateway server for evaluation of the handover request (See fig.4A-B and ¶.36, handover being initiated at a circuit-switched through the use of the MSC).”

Regarding claim 19, Deshpande discloses “the carrier gateway server receives the handover request (See fig.4B and ¶.36, VCC AS receives the request).”

Regarding claim 20, Deshpande discloses “upon approval of the handover request based on an evaluation of the carrier policy database by the carrier gateway server, forwards the handover request to the enterprise gateway server for evaluation of the handover request (See fig.4C-D and ¶.37, initiates a session (path 407) with the VCC AS 406 via the packet-switched access network. The VCC AS recognizes the incoming call as the handover request and completes the handoff).”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JUNG H PARK/      Primary Examiner, Art Unit 2411